DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 September 2020 was considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Pg. 12, lines 18-19 of the specification refers to Fig. 1 as related art, thus indicating it is prior art.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   Application is directed toward probe card with anodic oxide upper and lower guide plates.  The title should be representative of this concept.

The abstract of the disclosure is objected to because the current abstract is 32 words and does not adequately describes the disclosure to the reader sufficiently to assist readers.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiessen US 2004/0051546 (Thiessen).
Regarding claim 12, Thiessen teaches (Fig. 6-8) a probe card, comprising:
a first plate ( sheets 74c and 74d) including a first through-hole (aperture 78);
a second plate (sheets 76c and 76d) coupled to a lower portion of the first plate (see Fig. 8 – sheets 76c and 76d are coupled to sheets 74c and 74d) and including a second through-hole (aperture 54);
an upper guide plate (sheet 56) provided on an upper surface of the first plate (sheet 56 is on an upper surface of plate formed by sheets 74c and 74d) and including an upper guide hole (hole 60) for allowing insertion of a probe (probes 64 inserted through hole 60);

a lower guide plate (sheet 58) provided on a lower surface of the second plate (sheet 58 on lower surface of plate formed by sheets 76c, 76d) and including a lower guide hole (hole 62) for allowing insertion of the probe (probes 64 inserted through hole 62);
an upper reinforcing plate (sheets 74a and 74b) provided between the first plate (sheets 74c,74d) and the upper guide plate (sheet 56) and including an upper cutout hole (layers 74a nd74b form a plate with an upper recess into which sheet 56 is positioned); and 
a lower reinforcing plate (sheets 76a, 76b) provided between the second plate (sheet 58) and the lower guide plate (sheets 76c, 76d) and including a lower cutout hole (layers 76a and 76b form a plate with a lower recess into which sheet 58 is positioned), wherein the first and second plates (sheets 74c,d and 76c,d) are positioned between the upper guide plate and the upper reinforcing plate and the lower guide plate and the lower reinforcing plate (layers 74c,d and 76c,d are positioned between plate formed by 74a,b and plate formed by 76a,b as well as between sheets 56 and 58) so as to support the upper guide plate and the upper reinforcing plate (sheets 74c,d and 76c,d are positioned to support the sheets 76a,b and sheet 56 as shown in Fig. 8), and the lower guide plate and the lower reinforcing plate(layers 74c,d and 76c,d are positioned to support the sheets 76a,b and sheet 58 as shown in Fig. 8), and the upper guide plate (sheet 56) and the upper reinforcing plate (sheet 74a,b) and the lower guide plate (sheet 58) and the lower reinforcing plate (sheet 76a,b) are configured to have smaller areas than the first and second plates (sheet 58 has a smaller area than the layers 74c,d. Sheet 74a,b has a recess for positioning the sheet 56 and therefore the cross sectional area of this plate is less than the cross-sectional area of 74c,d.  It is noted that the pending claim language does not specifically define where the claimed “area” is with respect to the plates), so that surfaces of the first and second plates are exposed (see Fig. 8 – surfaces of 74c,d and 76c,d are exposed along the edge as shown.).
Regarding claim 13, Thiessen teaches (Fig. 8) a probe card, comprising:
a first plate (sheets 74c and 74d) including a first through-hole (aperture 78);
a second plate (sheets 76c and 76d) coupled to a lower portion of the first plate (see Fig. 8 – sheets 76c and 76d are coupled to sheets 74c and 74d) and including a second through-hole formed at a position corresponding to the first through-hole (aperture 54);
an upper guide plate (sheet 56) provided on an upper surface of the first plate (sheet 56 is on an upper surface of the sheets 74c,d) and including an upper guide hole for allowing insertion of a probe (hole 60 for insertion of probe 64);
a lower guide plate (sheet 58) provided on a lower surface of the second plate (sheet 58 on lower surface of plate formed by sheets 76c, 76d) and including a lower guide hole for allowing insertion of the probe inserted through the upper guide hole (probe inserted through hole 62);
an upper reinforcing plate (layer 74a and 74b) provided between the upper guide plate and the first plate (layers 74a,b between sheets 74c,74d and sheet 56) and including an upper cutout hole (recess formed by layers 74a, 74b into which sheet 58 is positioned) for allowing the probe inserted through the upper guide hole of the upper guide plate to be positioned therein (probe 64 inserted into recess and through hole 60); and
a lower reinforcing plate (layers 76a, 76b) provided between the lower guide plate and the second plate (layers 76a, 76b is between sheet 58 and sheets 76c,d) and including a lower cutout hole (layers 76a and 76b form a plate with a lower recess into which sheet 58 is positioned), for allowing the probe inserted through the upper guide hole of the upper guide plate to be positioned therein (layers 76a and 76b form a plate with an recess into which probe are positioned),
wherein the upper guide plate, the upper reinforcing plate, the first plate, the second plate, the lower reinforcing plate, and the lower guide plate are sequentially stacked (see Fig. 8 – sequentially stack of layers);
a first end of the probe is inserted into and protrudes from the upper guide hole of the upper guide plate (probes 64a extends from sheet 56), an intermediate body portion thereof is positioned in the upper cutout hole, the first through-hole, the second through-hole, and the lower cutout hole (see Fig. 8 – intermediate portion of probe in layers 74a,b,c,d and 76a,b,c,d), and a second end thereof is inserted into and protrudes from the lower guide hole of the lower guide plate (see Fig. 8 – second end of probe 64b extends from sheet 58) ; and
the upper and lower guide plates and the upper and lower reinforcing plates are configured to have smaller areas than the first and second plates (sheet 58 has a smaller area than the layers 74c,d. Sheet 74a,b has a recess for positioning the sheet 56 and therefore the cross sectional area of this plate is less than the cross-sectional area of 74c,d.  It is noted that the pending claim language does not specifically define where the claimed “area” is with respect to the plates), so that surfaces of the first and second plates are exposed (see Fig. 8 – surfaces of 74c,d and 76c,d are exposed along the edge as shown.).
Regarding claim 14, Thiessen teaches (Fig. 8) a probe card, comprising:
a first plate (sheets 74c and 74d) made of a metal material (see para [034] – members 74, 76 are made of Invar foil which is an iron-nickel alloy and thus made of a metal material per para [0027]) and including a first through-hole (aperture 78);
a second plate (sheets 76c and 76d) coupled to a lower portion of the first plate (76c,d are coupled to 74c,d), made of a metal material (see para [034] – members 74, 76 are made of Invar foil which is an iron-nickel alloy and thus made of a metal material per para [0027]), and including a second through-hole (aperture 54);
an upper guide plate (sheet 56) provided on an upper surface of the first plate (sheet 56 is provided on top of sheets 74c,74d) to have smaller area than the first plate (sheet 56 has a smaller area than sheets 74c,74d) and including an upper guide hole (hole 60) for allowing insertion of a probe (probes 64 inserted through hole 60);
a lower guide plate (sheet 58) provided on a lower surface of the second plate (sheet 58 is provided on slower surfaces of 76c,76d) to have smaller area than the second plate (sheet 56 has a smaller area than sheets 76c,76d) and including a lower guide hole (hole 62) for allowing insertion of the probe (probes 64 inserted through hole 62);
an upper reinforcing plate (layer 74a and 74b) provided between the first plate (sheets 74c,74d) and the upper guide plate (sheet 56) and including an upper cutout
hole for allowing the probe to be positioned therein (layers 74a and 74b form a plate with an upper recess into which sheet 56 is positioned); and
a lower reinforcing plate (layers 76a, 76b) provided between the second plate (sheet 58) and the lower guide plate (sheets 76c, 76d)  and including a lower cutout hole for allowing the probe to be positioned therein (layers 76a and 76b form a plate with a lower recess into which sheet 58 is positioned), wherein the upper guide plate, the upper reinforcing plate, the first plate, the second plate, the lower reinforcing plate, and the lower guide plate are sequentially stacked (see Fig. 8 – sequentially stack of layers), and
surfaces of the first and second plates are exposed (see Fig. 8 – surfaces of 74c,d and 76c,d are exposed along the edge as shown.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thiessen US 2004/0051546 (Thiessen) in view of Di Stefano US 2007/0269999 (Di Stefano).
Regarding claim 1, Thiessen teaches (Fig. 8) a probe card, comprising:
a first plate (sheets 74a and 74b considered first plate);
a second plate (sheets 76a and 76b considered second plate) coupled to a lower portion of the first plate (see Fig. 8 –76a, 76b coupled to lower portion of 74a, 74b);
an upper guide plate (sheet 56) provided on an upper surface of the first plate (sheet 56 on upper surface of member 74a, 74b); and
a lower guide plate (sheet 58) provided on a lower surface of the second plate (sheet 58 on lower surface of 76a, 76b);
the upper (sheet 56) and lower (sheet 58) guide plates are configured to have smaller areas than the first and second plates (sheet 56 and 58 have smaller areas than members 74a, 74b, 76a, 76b as shown in Figs. 6-7), so that surfaces of the first and second plates are exposed (surfaces of members 74a, 74b, 76a, 76b are exposed as shown in Figs. 6-8).
	Thiessen teaches the upper and lower guide plates are made of silicon nitride ceramic.  Thiessen does not teaches wherein at least one of the upper and lower guide plates is made of an anodic oxide film material.
	Di Stefano teaches (Fig. 2A) the upper and lower guide plates made of an anodic oxide film material (see para [0055] – contact holder plates 114, 118 are anodized aluminum plates.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide plates taught by Thiessen to be made of anodic oxide film material as taught by Di Stefano in order to have insulating, lightweight, and durable plates.  
Regarding claim 2, Thiessen teaches (Fig. 8) the probe card of claim 1, wherein the upper guide plate (sheet 56) is provided in an upper mounting area formed on the upper surface of the first plate (see Fig. 8 – sheet 56 formed in recessed area of member 74a, 74b), and
the lower guide plate (sheet 58) is provided in a lower mounting area formed on the lower surface of the second plate (see Fig. 8 – sheet 58 formed in recessed area of member 76a, 76b).
Regarding claim 3, Thiessen teaches (Fig. 8) the probe card of claim 2, wherein the upper mounting area is configured as a concave recess in the upper surface of
the first plate (see Fig. 8 – sheet 56 formed in recessed area of member 74a,74b), and the lower mounting area is configured as a concave recess in the lower surface of the second plate (see Fig. 8 – sheet 58 formed in recessed area of member 76a,76b).
Regarding claim 4, Thiessen teaches (Fig. 8) the probe card of claim 1, further comprising:
a first through-hole (aperture 78) formed in the first plate (member 74); and
a second through-hole (aperture 54) formed in the second plate (member 76) at a position corresponding to the first through-hole (see Fig. 8 – apertures 78 and 54 are in corresponding positions),
wherein a plurality of probes (probe pin 64) is positioned in the first and second through-holes (see Fig. 8 – probe pins 64 positioned in apertures 78, 54).
Regarding claim 5, Thiessen teaches the probe card of claim 1, further comprising: a reinforcing plate (plate formed from 74c, 74d) coupled to at least a surface of each of the upper and lower guide plates (plate formed by 74c, 74d coupled to sheets 56, 58).
Regarding claim 6, Thiessen teaches the probe card of claim 5, wherein the reinforcing plate comprises a cutout hole for allowing the plurality of probes to be positioned therein (plate formed by 74c, 74d includes aperture 78 as shown).
Regarding claim 7, Thiessen teaches (Fig. 8) the probe card of claim 1, wherein the first and second plates are made of a metal material (see para [034] – members 74, 76 are made of Invar foil which is an iron-nickel alloy and thus made of a metal material per para [0027]).
Regarding claim 11, Thiessen teaches the probe card of claim 1, but does not teach wherein at least one of the upper and lower guide plates is configured by stacking a plurality of anodic oxide films.
Di Stefano teaches (Fig. 4B) upper and lower guide plates is configured by stacking a plurality of anodic oxide films (see Fig. 4B and para [0084] – holder plates formed from stack of 426-1 to 426-4 made of anodized aluminum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide plates taught by Thiessen to be configured by stacking a plurality of anodic oxide films as taught by Di Stefano for heat dissipation as taught by Di Stefano (see para [0080]). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thiessen US 2004/0051546 (Thiessen) in view of Di Stefano US 2007/0269999 (Di Stefano) and in further view of Dang et al. US 2010/0231249 (Dang).
Regarding claim 8, Thiessen in view of Di Stefano teaches the probe card of claim 1, but does not teach wherein the first and second plates are made of a ceramic material. 
Dang teaches the first and second plates are made of a ceramic material (see Fig. 1 and para [0030] – template 110, guide plate 112, and spacer elements 114 are made from silicon nitride, a known ceramic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plates taught by Thiessen in view of Di Stefano to be made of a ceramic material as taught by Dang in order to take advantage of the properties of ceramic including hardness and thermal stability.
Regarding claim 9, Thiessen in view of Di Stefano teaches the probe card of claim 5, but does not teach wherein the reinforcing plate is made of a Si3N4 material.
Dang teaches the first and second plates are made of a ceramic material (see Fig. 1 and para [0030] – template 110, guide plate 112, and spacer elements 114 are made from silicon nitride, a known ceramic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plates taught by Thiessen in view of Di Stefano to be made of a silicon nitride as taught by Dang in order to take advantage of the properties of ceramic include hardness and thermal stability.
Regarding claim 10, Thiessen in view of Di Stefano teaches the probe card of claim 5, but does not teach wherein the reinforcing plate is made of a ceramic material.
Dang teaches all the plates supporting the probes are ceramic (see Fig. 1 and para [0030] – template 110, guide plate 112, and spacer elements 114 are made from silicon nitride, a known ceramic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing plate taught by Thiessen to be made of a ceramic material as taught by Dang in order to take advantage of the properties of ceramic include hardness and thermal stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868